Exhibit 10.1
AMENDMENT NO. 3 TO LEASE
     THIS AMENDMENT No. 3 TO LEASE (this “Amendment”) is made as of the 8 day of
April, 2010 (“Effective Date”) by and between WISCONSIN PLACE OFFICE LLC, a
Delaware limited liability company (“Landlord”), and CAPITALSOURCE FINANCE LLC,
a Delaware limited liability company (“Tenant”).
WITNESSETH:
     WHEREAS, Landlord and Tenant have previously entered into that certain
Office Lease Agreement dated as of the 27th day of April, 2007 as amended by
Amendment No. 1 to Lease dated as of August 25, 2008 and Amendment No. 2 to
Lease dated as of February 17, 2009 (as amended, the “Lease”) with respect to
One Hundred and Thirty Four Thousand Seven Hundred Nine-Three (134,793) square
feet of rentable area (“Original Premises”) in the office building (“Building”)
that is part of the Project known as Wisconsin Place, as more particularly
described in the Original Lease; and
     WHEREAS, Tenant has elected to construct the Terrace as defined in the
lease and in connection therewith amend the Lease as set forth herein;
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, the parties hereto, intending to be legally bound
hereby, covenant and agree as follows:

  1.   Defined Terms. Except as otherwise provided herein, all capitalized terms
used herein shall have the same meanings as provided for such terms in the
Original Lease. The Original Lease, as modified and amended by this Amendment
shall be referred to herein as the “Lease”. All references to the “Lease” in the
Original Lease and this Amendment are deemed to mean the Original Lease, as
modified and amended by this Amendment.     2.   Terrace Door. In connection
with construction of the Terrace, Tenant, at its sole cost and expense, shall
install a door from the Premises to the Terrace. The plans and specifications
shall be approved prior to construction by Landlord in its sole discretion and
shall comply with all Legal Requirements. If installation of the door involves
or affects any base building systems, then Landlord’s contractors will be used
to perform such work to ensure that warranties are maintained. At the end of the
Lease Term, at Owner’s option, Tenant shall remove the door and restore the base
building wall, on the exterior and interior, to its original condition.     3.  
Ratification. Except as otherwise expressly modified by the terms of this
Amendment, the Lease shall remain unchanged and continue in full force and

1



--------------------------------------------------------------------------------



 



      effect. All terms, covenants and conditions of the Lease not expressly
modified herein are hereby confirmed and ratified and remain in full force and
effect, and, as further amended hereby, constitute valid and binding obligations
of Tenant enforceable according to the terms thereof.     4.   Authority. Tenant
and each of the persons executing this Amendment on behalf of Tenant hereby
represents and warrants to Landlord that Tenant is a duly organized and existing
limited liability company and is in good standing under the laws of the State of
Delaware, that all necessary limited liability company action has been taken to
enter into this Amendment and that the person signing this Amendment on behalf
of Tenant has been duly authorized to do so. Landlord and each of the persons
executing this Amendment on behalf of Landlord hereby represents and warrants to
Tenant that Landlord is a duly organized and existing limited liability company
and is in good standing under the laws of the State of Delaware, that all
necessary limited liability company action has been taken to enter into this
Amendment and that the person signing this Amendment on behalf of Landlord has
been duly authorized to do so.     5.   Mutual Negotiation. Landlord and Tenant
each hereby covenant and agree that each and every provision of this Amendment
has been jointly and mutually negotiated and authorized by both Landlord and
Tenant, and in the event of any dispute arising out of any provision of this
Amendment, Landlord and Tenant do hereby waive any claim of authorship against
the other party.     6.   Binding Effect. This Amendment shall not be effective
and binding unless and until fully executed and delivered by each of the parties
hereto. All of the covenants contained in this Amendment, including, but not
limited to, all covenants of the Lease as modified hereby, shall be binding upon
and inure to the benefit of the parties hereto, their respective heirs, legal
representatives, and permitted successors and assigns.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE FOLLOWS.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment No. 3
to Lease as of the date and year first above written.

                      LANDLORD:
 
                    WISCONSIN PLACE OFFICE LLC,
a Delaware limited liability company
 
                    By:   Wisconsin Place Office Manager LLC,
a Delaware limited liability company, its Manager
 
                WITNESS:       By:   /s/ Peter D. Johnston          [SEAL]      
       
 
          Name:   PETER D. JOHNSTON
 
               
 
          Title:   SENIOR VICE PRESIDENT
 
               
 
                    TENANT:
 
                    CAPITALSOURCE FINANCE LLC,
a Delaware limited liability company
 
                WITNESS:   By:   /s/ Chris Woods          [SEAL]                
  Name:   CHRIS WOODS                       Title:   CTO Jacqueline C. Vernon
 
           

3